      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL JACKSON and
WESLEY AVILA, Individually and on
Behalf of all Those Similarly Situated,

       Plaintiffs,

v.                                                                 No. 2:20-cv-486 KRS/GJF

POWERSAT COMMUNICATIONS
(USA) LP and POWERSAT
COMMUNICATIONS (USA) GP LTD,

       Defendants.

               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ OPPOSED
              AMENDED MOTION FOR CONDITIONAL CERTIFICATION
                AND NOTICE TO THE PUTATIVE CLASS MEMBERS

       Defendants Powersat Communications (USA) LP and Powersat Communications (USA)

GP Ltd. (collectively “Powersat”), by and through their counsel, Modrall, Sperling, Roehl, Harris

& Sisk, P.A. (Alex C. Walker, Nathan T. Neiman and Tomas J. Garcia), respectfully submit this

response to Plaintiff’s Opposed Amended Motion for Conditional Certification and Notice to the

Putative Class Members (“Amended Motion”) [Doc. 52]. Plaintiffs’ Amended Motion should be

denied because they have failed to provide information and evidence necessary under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) to warrant conditional certification.

                                      INTRODUCTION

       Plaintiffs seek to pursue a collective action under the FLSA, 29 U.S.C. § 216(b)

involving all Powersat Field Service Technicians, working from May 20, 2017 to present,

regardless who their supervisor was, where they happened to work, or whether they ever worked

more than forty (40) hours during a Powersat workweek. See Amended Motion [Doc. 52] at pp.

2 (proposed class definition) & 3 fn 3 (identifying yards in four different states). In doing so,
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 2 of 20




Plaintiffs propose to form a class that encompasses all of Powersat’s Field Service Technicians,

regardless of whether or not they are similarly situated and – more importantly – regardless of

whether they actually have a claim for overtime under the FLSA.

       As detailed below, Plaintiffs’ Amended Motion fails for multiple reasons.                 First,

Plaintiffs have failed to provide substantial allegations concerning the nature of the alleged

policy or practice that purportedly violates the FLSA. The simple claim that Powersat failed to

pay overtime is legally insufficient to justify conditional certification. Second, Plaintiffs have no

viable FLSA claim for workweeks in which they cannot show they worked more than forty (40)

hours, as set forth fully in the Court’s Memorandum Opinion and Order Granting in Part and

Denying in Part Defendants’ Motions for Summary Judgment [Doc. 51], p. 10.                   Even for

workweeks in which Plaintiffs might be able to show they worked more than forty (40) hours

and were not paid overtime wages (which is disputed), evidence that Powersat failed to pay

overtime to Plaintiffs – if it existed – is not indicative of a policy that applied with equal force to

all other members of the proposed class, which is the evidentiary showing Plaintiffs needed to

make for conditional certification. Finally, given the nature of Plaintiffs’ overtime claim and the

individualized nature of the analysis the Court would have to undertake to determine whether

any opt-in Plaintiff was owed overtime, conditional certification of an admittedly small class

(Plaintiffs assert 25-30 Field Technicians at any given time) would not serve the stated purpose

of conditional certification: judicial efficiency in resolving via a single court proceeding common

issues of law and fact.

                                            STANDARD

       The FLSA provides that “an action to recover [unpaid overtime pay] may be maintained

against any employer ... by any one or more employees for and in behalf of himself or


                                                  2
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 3 of 20




themselves and other employees similarly situated.” 29 U.S.C. § 216(b). However, unlike the

typical class action contemplated by Fed.R.Civ.P. 23, an action under this statute is distinct, in

that “no employee shall be a party plaintiff to any such action unless he gives his consent in

writing to become such a party and such consent is filed in the court in which such action is

brought.” Id.

       In Thiessen v. General Electric Capital Corp., the 10th Circuit – noting that the FLSA

does not define the term “similarly situated” – considered how courts should attempt to

determine whether other employees are “similarly situated” to a named FLSA plaintiff. 267 F.3d

1095, 1102–05 (10th Cir. 2001). After discussing a variety of approaches that other courts have

taken to the question, Thiessen observed that the trial court’s adoption of the “ad hoc” approach

was not an abuse of discretion. Id. at 1105. Under the ad hoc approach, Plaintiff bears the

burden of making a factual showing that the named Plaintiff(s) and the potential opt-in plaintiffs

“‘together were victims of a common policy or plan that violated the law.’” Myers v. Hertz

Corp., 624 F.3d 537, 555 (2d Cir. 2010) (quoting Hoffman v. Sbarro, Inc., 982 F.Supp. 249, 261

(S.D.N.Y. 1997)); Maestas v. Day & Zimmerman, LLC, 2009 WL 10706238, at *2 (D.N.M. Nov.

13, 2009) (“the Court cannot authorize class notice without some evidence of the unifying fact at

the heart of their complaint–that they are unlawfully being denied pay to which they are entitled

through a common decision, policy, or plan that applies to each member of the putative class”);

Maestas v. Day & Zimmerman, LLC, 2010 WL 11601189, at *2 (D.N.M. Jan. 4, 2010) (noting

that Thiessen speaks in terms of “victims” of a single decision, policy, or plan, such that

“granting conditional certification based solely on commonly applied lawful practices would

make no logical sense”).




                                                3
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 4 of 20




                                         DISCUSSION

I.     PLAINTIFFS HAVE NOT IDENTIFIED A COMMON UNLAWFUL DECISION,
       POLICY, OR PLAN; THE SIMPLE ASSERTION THAT POWERSAT FAILED
       TO PAY THEM OVERTIME IS INSUFFICIENT FOR FLSA CONDITIONAL
       CERTIFICATION.

       In order to obtain conditional class certification under Section 216(b), Plaintiffs must

show that each member of the class has been unlawfully denied overtime pay to which they are

entitled through a common decision, policy, or plan of Powersat. “[W]hile Plaintiff’s burden of

proof is low, it is not non-existent — ‘certification is not automatic.’” Romero v. H.B. Auto.

Group, Inc., 2012 U.S. Dist. LEXIS 61151, *27, 2012 WL 1514810, *10 (S.D.N.Y. May 1,

2012); Eagle v. Freeport-McMoran, Inc., 2016 WL 7494278, at *2 (D.N.M. Aug. 3, 2016)

(“Conditional certification in the notice stage, however, is by no means automatic.”); Brown v.

Barnes and Noble, Inc., 252 F. Supp. 3d. 255, 261 (2017) (“certification is not automatic”);

Wentworth v. Tacala, LLC, 2010 WL 11614318, at *4 (N.D. Ala. June 30, 2010) (“the

certification process is more than a rubber-stamp procedure”).

       Accordingly, “the court is under no obligation, as it would be on a motion to dismiss, to

accept the plaintiff’s allegations as true.” Howard v. Securitas Sec. Servs., USA Inc., No. 08 C

2746, 2009 WL 140126, at *5 (N.D. Il.. Jan. 20, 2009). “‘At least some evidence beyond

unsupported factual assertions’ must be presented.” Eagle v. Freeport-McMoran, Inc., 2016 WL

7494278, at *2 (D.N.M. Aug. 3, 2016) (quoting Treme v. HKA Enters., Inc., No. 07-1134, 2008

WL 941777, at *3 (W.D. LA. Apr. 7, 2008)).          “A standard requiring no more than mere

allegations would render conditional certification not only lenient but virtually automatic.”

Silverman v. SmithKline Beecham Corp., No. 06-7272, 2007 WL 6344674, at *2 (C.D. Cal.

Octo. 15, 2007); Smith v. Sovereign Bancorp, Inc., 2003 WL 22701017, at *2-3 (E.D. Pa. Nov.

13, 2003). Thus, a plaintiff’s burden under § 216(b) “cannot be satisfied simply by unsupported


                                                4
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 5 of 20




assertions,” Myers, 624 F.3d at 555 (internal quotation marks omitted), or with “conclusory

allegations.” Morales v. Plantworks, Inc., No. 05 Civ. 2349(DC), 2006 WL 278154, at *3 (Feb.

2, 2006).1 Conditional certification must be denied where, as here, the movant fails to meet its

burden. See, e.g., Maestas v Day & Zimmerman, LLC, CIV 09-019 JCH/LFG, 2009 U.S. Dist.

LEXIS 131364, *4 (D.N.M. Nov. 13, 2009); Stubbs v. McDonald's Corp., 227 F.R.D. 661, 666

(D. Kan. 2004).

       While Plaintiffs’ Amended Motion certainly recites the “magic language” and alleges the

existence of a common practice/policy,2 it does so in conclusory fashion only. That Plaintiffs do

so repeatedly in no way satisfies their obligation to actually identify and establish the common,

1 Indeed, numerous courts have held that unsupported allegations are insufficient to satisfy the ad
hoc standard utilized in Thiessen. Stubbs v McDonald’s Corp., 227 F.R.D. 661, 666 (D. Kan.
2004) (plaintiff must provide more than his own speculative allegations to show that conditional
certification is warranted); Tracy v. Dean Witter Reynolds, Inc., 185 F.R.D. 303, 305 (D. Colo.
1998) (recognizing the same); see also 7B Charles Alan Wright, Arthur R. Miller & Mary K.
Kane, Federal Practice & Procedure § 1807 (3d ed. 2005) (citing authorities and explaining that
“[c]onclusory allegations are not sufficient. . . . [C]ourts requir[e] that there be some factual
support and affidavits showing that the class members are ‘similarly situated’”). Courts in other
jurisdictions which apply the ad hoc standard have likewise concluded that plaintiffs must
provide some evidence to support a motion for conditional certification under the FLSA. See,
e.g., Santinac v. Worldwide Labor Support of Ill., Inc., 2015 U.S. Dist. LEXIS 13261, **5-6
(S.D. Miss. Feb. 4, 2015); Camper v. Home Quality Mgmt. Inc., 200 F.R.D. 516, 519 (D. Md.
2000); Young v. Cerner Corp., 503 F. Supp. 2d 1226 (W.D. Mo. 2007). Absent some evidence
that the putative class is similarly situated, the Defendant would be “unduly burdened by a
frivolous fishing expedition conducted by plaintiff at [its] expense.” Prizmic v. Armour, Inc.,
2006 U.S. Dist. LEXIS 42627, *7 (E.D.N.Y. June 12, 2006).
2
  See, e.g., Amended Motion [Doc. 52], p. 2 (“Plaintiffs and the Putative Class Members … were
all subject to the same company-wide policy[.]”); p. 4 (“… these Field Technicians were subject
to the same or similar illegal pay practice for similar work in the oilfield.”); p. 4 (“(8) were all
subject to the same illegal company-wide policy of failing to pay overtime compensation”); p. 7
(“Defendants’ failure to pay overtime compensation at the rate required by the FLSA results
from a generally applicable, systematic policy and/or practice….”); p. 8 (“Plaintiffs and the
Putative Class Members were all subject to Defendants’ company-wide policy refusing to pay
overtime compensation at the rates required by the FLSA.”); p. 9 (“As a result of Defendants’
corporate policy and practice . . . Plaintiffs and the putative Class Members were not
compensated for all hours worked[.]”); p. 12-13 (“Defendants’ uniform and systematic company-
wide corporate policy—improperly compensating its non-exempt Field Technicians at a base
salary and/or day rate only without any overtime compensation….”).
                                                 5
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 6 of 20




unlawful policy or practice that was alleged applied uniformly to them and the other members of

the class they seek to certify.

        FLSA cases involving the alleged failure to pay overtime may cover a wide range of

alleged unlawful policies or practices.        For example, many cases involve the alleged

policy/practice of misclassifying employees as independent contractors to avoid FLSA overtime

rules. E.g., Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 839 (N.D. Cal. 2010). Other

cases involve the alleged policy/practice of misclassifying employees as “exempt” from FLSA

overtime requirements. E.g., Sanchez v. Sephora USA, Inc., No. 11-03396 SBA, 2012 WL

2945753, at *1 (N.D. Cal. July 19, 2012). Still other cases assert claims based on the alleged

practice of miscalculating overtime pay.       Many cases involve policies regarding pre-shift

briefings and/or post-shift work. See, e.g., Rodarte v. Bd. of Cnty. Comm'rs, 2014 U.S. Dist.

LEXIS 184650 (D.N.M. Oct. 20, 2014) (pre-shift briefings and post-shift work); IBP, Inc. v.

Alvarez, 546 U.S. 21, 40 (2005) (donning and doffing, and pre-donning waiting time).

        Plaintiffs, however, have yet to identify what type of FLSA claim they are asserting in

this case. Without that, it is impossible to determine whether or not the putative class members

are similarly situated. The closest Plaintiffs ever come is alleging that “Plaintiffs and the

Putative Class Members … (8) were all subject to the same illegal company-wide policy of

failing to pay overtime compensation ….” See Amended Motion, p. 4. But simply alleging that

Powersat failed to pay overtime is insufficient to establish a common policy or plan. As the

Court in Stephens v. Farmers Rest. Group explained:

                … the conditional-certification standard turns on whether plaintiffs
                have demonstrated that a common policy or plan that violated the
                law may have applied across the putative class. That is, class
                members in a collective action must share more than a
                common allegation that they were denied overtime….



                                                 6
       Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 7 of 20




291 F. Supp. 3d 95, 109 (D.D.C. 2018) (emphasis added) (internal quotations, citations omitted).

See also Sheffield v. Orius Corp., 211 F.R.D. 411, 413 (D. Or. 2002) (“Putative class members

must share more than a common allegation that they were denied overtime or paid below the

minimum wage.”); Nguyen v. Versacom, LLC, 2016 WL 6650860, at *4 (N.D. Tex. Nov. 9,

2016) (“The court disagrees, however, with plaintiffs’ position that Versacom engaged in a

single uniform practice. A practice must be something more than a mere allegation of

illegality.”).

        Plaintiffs offer no written policies and do not otherwise identify any supposed policies of

Powersat affecting overtime compensation. Likewise, Plaintiffs do not identify a practice of

Powersat (i.e., misclassifying employees as independent contractors, or misidentifying non-

exempt employees as exempt, etc.) that impacts overtime. Absent this most basic of allegations,

conditional certification is not appropriate and must be denied. See, e.g., Maestas v. Day &

Zimmerman, LLC, Civ. No. 09-019 JCH/LFG, 2009 U.S. Dist. LEXIS 131364, *4 (D.N.M. Nov.

13, 2009) (“The Court cannot certify a class where Plaintiffs’ motion fails to provide some

evidence of an unlawful policy or an instance in which Plaintiffs were unfairly compensated.”).

        In Maestas, Judge Herrera twice denied the plaintiffs’ motion for conditional certification

after finding that the plaintiffs had failed to provide the necessary evidence to support the

allegation that the putative class members were victims of the same decision, policy or plan –

specifically, to treat plaintiffs as “exempt” employees who were not entitled to overtime. 2009

U.S. Dist. LEXIS 131364, at *1. In that case, the plaintiffs submitted eight affidavits showing

similarities between the workers – they worked 8-hour shifts, they performed the same primary

duties, they were required to wear the same style uniform, and they performed the same basic

tasks. However, as Judge Herrera noted, none of those affidavits explained how the employers



                                                 7
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 8 of 20




had allegedly violated the FLSA by treating those employees as exempt. Id. (“What the motion

and assorted affidavits do not provide, however, is any evidence of an unlawful pay practice or

even any reference to the method in which Plaintiffs are paid.”).

        In this case, Plaintiffs do less even than the Maestas plaintiffs, who at least identified the

basic nature of the alleged FLSA violation (misclassifying employees as “exempt” from FLSA’s

overtime requirements).      Plaintiffs offer no policy directed at or requiring Field Service

Technicians to work more than 40 hours per workweek, or precluding overtime compensation in

the event they did. Plaintiffs offer only the possibility that some Field Service Technician may

have worked more than 40 hours per workweek, but no evidentiary basis to discern how many

did so, how frequently, or whether they were compensated if they did. There is simply no

evidence before the Court that indicates that Plaintiffs or any potential members of the putative

class worked more than forty (40) hours in a workweek without receiving overtime pay. This is

because Plaintiffs have failed to produce any evidence concerning the putative class.

        The factual record pertaining to Plaintiffs’ Amended Motion is wholly insufficient to

support even an inference that a common policy or plan that violated the law existed with respect

to the potential opt-in plaintiffs. As a result, Plaintiffs’ request for conditional class certification

under Section 216(b) should be denied, just as Judge Vazquez did in Eagle and as Judge Herrera

did in Maestas.

II.     EVEN IF PLAINTIFFS COULD SHOW THAT POWERSAT OWES THEM
        UNPAID OVERTIME, THE ALLEGED FAILURE TO PAY OVERTIME TO
        TWO PLAINTIFFS IS NOT INDICATIVE OF A POLICY THAT APPLIED
        WITH EQUAL FORCE TO ALL OTHER EMPLOYEES.

        “Plaintiffs bear the burden of establishing that they are similarly situated.” Eagle v.

Freeport-McMoran, Inc., 2016 WL 7494278, at *2 (D.N.M. Aug. 3, 2016) (citing Montoya v.

Rescue Indus., Inc., No. 98-1269, 1999 WL 240247, at *1 (10th Cir. Apr. 20, 1999)). A failure


                                                   8
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 9 of 20




to plead “sufficient detail about the length and frequency of … unpaid work to support a

reasonable inference that [the plaintiff] worked more than forty hours” in a given workweek is

fatal to a claim for overtime pay. Nakahota v. New York-Presbyterian Healthcare System, 723

F.3d 192, 201 (2d. Cir. 2013). Tellingly, neither Plaintiffs’ First Amended Class and Collective

Action Complaint (“Complaint”), their affidavits, nor their Motion for Conditional Certification

offer any insight as to the amounts of or basis for overtime they are claiming this case.

“Unsupported or conclusory allegations are insufficient to show that Plaintiff and putative class

members are similarly situated at the notice stage.” Eagle v. Freeport-McMoran, Inc., 2016 WL

7494278, at *4 (D.N.M. Aug. 3, 2016).

       Plaintiffs’ affidavits, the only “evidence” offered as support for their request for

conditional certification, both broadly allege: “If I worked more than forty hours in a week, I was

not paid any additional compensation and was never paid any overtime compensation.”

Affidavit of Michael Jackson (“Jackson Affidavit”) [Doc. 52-1], ¶ 5; Affidavit of Wesley Avila

(“Avila Affidavit”) [Doc. 52-2], ¶ 5. Plaintiffs repeat this allegation later in their affidavits: “I

almost always worked more than forty hours per week … Powersat’s other Field Technicians

also worked long hours and frequently work more than forty hours per week.” Jackson Affidavit

[Doc. 52-1], ¶ 6; Avila Affidavit [Doc. 52-2], ¶ 6.

       These allegations are thin, at best. Plaintiff’s statement that other Field Technicians were

denied overtime pay based on “conversations” with other employees “essentially attempts to

convert the hearsay statements of these unidentified employees into substantive evidence” that

Powersat’s pay policies are as Plaintiffs describe. Saarela v. Union Colony Protective Services,

Inc., 2014 WL 3408771, at *3 (D. Colo. July 14, 2014). The Court should afford no weight to

these allegations. And while Plaintiffs do identify a third employee by name, they have not



                                                 9
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 10 of 20




tendered an affidavit from him “nor any other employee of [the employer] attesting to their own

knowledge of [the employer’s] pay policies. Accordingly, the Court gives no weight to

[Plaintiffs’] hearsay assertions about statements made to [them] by other employees.” Id.; see

also Sanchez v. JMP Ventures, L.L.C., 2014 WL 465542, at *2 (S.D.N.Y. Jan. 27, 2014)

(“Plaintiff does not, however, provide any detail as to a single such observation or conversation.

As a result, the Court does not know where or when these observations or conversations

occurred, which is critical in order for the Court to determine the appropriate scope of the

proposed class and notice process. Instead, the Court is left with a list of generalized allegations

that have been molded into a declaration which reads similarly to the complaint. These are

precisely the kind of unsupported assertions and conclusory allegations that courts in this District

have found to be insufficient to conditionally certify a class under § 216(b).”) (footnote omitted).

In sum, Plaintiffs offer no time records showing that they worked more than forty (40) hours

during any workweek, no paystubs showing uncompensated overtime, and no affidavits from any

other Field Technician indicating that they are similarly situated or have viable FLSA claims.

       Moreover, this Court cannot infer that Powersat had a de facto policy of refusing to pay

overtime to Field Service Technicians based on the general assertions in Plaintiffs’ affidavits.

The Flores v. Lifeway Foods, Inc. case aptly illustrates Plaintiffs’ evidentiary problem. In that

case, the plaintiff sought conditional certification and submitted two unrebutted affidavits from

employees who claimed that they had worked overtime hours for which they had not been

compensated. 289 F. Supp. 2d 1042, 1046 (N.D. Ill. 2003). The Court, however, found that “a

demonstration of [the Defendant’s] payment practice concerning two out of fifty employees (four

percent of Defendant’s workforce) does not rise to the level of a common policy or plan by

[Defendant] that violated the FLSA.” Id.



                                                10
       Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 11 of 20




        Plaintiffs’ showing here is just as unconvincing. They have not provided any evidence –

just unsupported conclusory statements – that they ever worked in excess of forty (40) hours

during any workweek.        And they have not provided any evidence of Powersat failing to

compensate any other Field Service Technician, if any, who worked in excess of forty (40) hours

during any workweek. That Plaintiffs and others may have shared similar titles and job duties

does not warrant certification.    Costello v. Kohl's Illinois, Inc., 2014 WL 4377931, at *4

(S.D.N.Y. Sept. 4, 2014) (“[I]f a uniform job description by itself was sufficient, every business

in corporate America would be subject to automatic certification of a nationwide collective

action on the basis of the personal experiences of a single misclassified employee.”).

        As in Flores, Plaintiffs’ affidavits concerning just two out of an estimated 25+

employees3 does not rise to the level of establishing a common policy or plan by Powersat that

violated the FLSA. This dooms Plaintiff’s attempt to conditionally certify. “The notice and opt-

in process outlined by the FLSA is not a discovery device to determine whether conditional

certification is appropriate. More is required under the law, even at the first stage of the

conditional certification process.” Sanchez v. JMP Ventures, L.L.C., 2014 WL 465542, at *2

(S.D.N.Y. Jan. 27, 2014).

III.    CONDITIONAL CERTIFICATION WOULD NOT SERVE PURPOSES OF
        JUDICIAL EFFICIENCY

         “[A]part from being mandated by Congress, ‘[t]he judicial system benefits [from]

efficient resolution in one proceeding of common issues of law and fact arising from the same

alleged ... activity.’” Eagle v. Freeport-McMoran, Inc., 2016 WL 7494278, at *2 (D.N.M. Aug.

3, 2016) (quoting Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)).             “The

decision whether to certify a collective action must reflect the purposes of the FLSA.” Id. (citing

3
 Plaintiffs’ affidavits assert 25-30 Field Service Technicians were employed at any given time.
See Jackson Affidavit [Doc. 52-1], ¶ 3; Avila Affidavit [Doc. 52-2], ¶ 2.
                                                11
        Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 12 of 20




Reab v. Elec. Arts, Inc., 214 F.R.D. 623, 627 (D. Colo. 2002) (noting that a district court “must

also consider whether certification would serve the purposes and putative benefits of a collective

action under § 216(b)”)). A court should certify and send notice only “in appropriate cases”

where the plaintiff has satisfied his burden – as described above – and where the judicial system

would “benefit[] by efficient resolution in one proceeding of common issues of law and fact

arising from the same alleged discriminatory activity.” Hoffman-LaRoche, 493 U.S. at 169-70.

          Not only have Plaintiffs not satisfied their burden, but there can be little doubt that the

District of New Mexico would not benefit by conditionally certifying this case as a collective

action under the FLSA. First, while omitting standard residency allegations from his Complaint,

Plaintiffs were at the time they worked for Powersat (and, upon information and belief, still are)

Texas residents. Plaintiffs were both based out of Midland, Texas.4 The overwhelming bulk of

Plaintiffs’ jobs for Powersat customers were in Texas.5 Powersat, itself, is headquartered in

Round Rock, Texas. Neither Powersat’s President nor its HR staff is based in New Mexico.

While filed in the District of New Mexico, Plaintiffs’ case does not involve New Mexico

workers, a New Mexico employer, or work performed in New Mexico. Rather, this is a case

with Texas workers, a Texas employer, involving work performed by Plaintiffs almost

exclusively in Texas, and which will depend on records maintained in Texas, as well as

witnesses primarily located in Texas.




4
 See Jackson Affidavit, [Doc. 52-1], ¶ 2; Avila Affidavit [Doc. 52-2], ¶ 1; see also Affidavit of
Eric Snead Affidavit (“Snead Affidavit’) [Doc. 43-1], ¶ 6; Affidavit of Jose Olivas (“Olivas
Affidavit”) [Doc. 44-1], ¶ 6
5
    See Snead Affidavit [Doc. 13-1], ¶ 20; Olivas Affidavit [Doc. 44-1], ¶ 12.

                                                  12
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 13 of 20




       Of note, the District of New Mexico – already one of the busiest districts in the country –

has recently been inundated with collective action FLSA overtime filings, largely brought, as in

this case, by out-of-state counsel.6 As Judge Browning recently noted:

              The Court’s docket is saturated. See Mike Gallagher, Heavy
              Caseloads, Judges’ Vacancies Put NM Federal Court Underwater,
              Albuquerque      J.    (Sept.     21,    2019,    11:45     p.m.),
              https://www.abqjournal.com/1369388/heavy-caseloads-judges-
              vacancies-put-nm-federal-court-underwater.html (last visited Nov.
              19, 2019)(describing the “historically bus[y]” District of New
              Mexico’s increasing criminal caseload and decreased number of
              federal judges as a “dire” situation); Alicia A. Caldwell & Dan
              Frosch, Immigration Cases, Judicial Vacancies Tax New Mexico
              Courts, The Wall Street J. (Oct. 19, 2019, 10:00 a.m.)
              https://www.wsj.com/articles/immigration-cases-judicial-
              vacancies-tax-new-mexico-courts-11571493600 (last visited Nov.
              19, 2019)(describing the District of New Mexico’s docket as
              “crushing”); Judicial Emergencies, United States Courts (last
              updated Nov. 19, 2019) https://www.uscourts.gov/judges-
              judgeships/judicial-vacancies/judicial-emergencies (last visited

6
  A quick search of the Court’s docket reveals the following FLSA overtime cases, filed within
the last year: Rodgers v. 3Bear Energy LLC, 1:21cv376; Taylor v. Spur Energy Partners, LLC,
2:21cv334; Brunet v. GB Premium OCTG Servs. LLC, 2:21cv299; Marshall et al. v. Chevron
U.S.A., Inc. et al., 1:21cv22; Cooper v. Am. Specialty Pharmacy, Inc., 2:21cv264; Barnett v.
Nabors Drilling Tech. USA, Inc. et al., 2:21cv195; Wilson v. Atlas Oil Co., 2:21cv142; Guilbeau
v. Schlumberger Tech. Corp., 2:21cv122; Spencer v. Mental Health Resources Inc., 1:21cv121;
Munoz de Garza v. Owl Bar and Café Inc., 2:21cv107; Hubbard et al. v. Continental Intermodal
Group – Trucking LLC, 2:21cv86; Dolan et al. v. Cimarex Energy Co., 2:20cv1304; Waldecker
v. Edgewater Technical Associates LLC, 1:20cv1298; Walsh v. Wendy’s of Colorado Springs
Inc., 1:20cv1192; Maldonado v. The Geo Group Inc., 2:20cv1184; Barr v. PetroStar Servs. LLC,
1:20cv1180; Oldham v. Nova Mud Inc. et al., 2:20cv1166; Riley v. D. Loves Restaurants LLC, et
al., 1:20cv1085; Martinez v. Fed Ex Ground Package System Inc., 1:20cv1054; Sanchez v. S&P
Data New Mexico LLC, 1:20cv979; Davis v. Steward Energy II LLC, 1:30cv966; Martinez v.
Chenault Consulting Inc., 1:20cv954; Rodgers v. Silvertip Completion Servs. Operating LLC, et
al., 1:20cv896; Bone v. XTO Energy Inc., 2:20cv797; Daigle v. Turnco Enterprises LLC,
2:20cv652; Gatson v. Schlumberger Technology Corp., 1:20cv621; Jim v. Corecivic of
Tennessee LLC, 1:20cv618; Hernandez v. Spartan Companies LLC, 1:20cv581; Pogue v.
Chisholm Energy Holdings LLC, 2:20cv580; Perez v. L4 Construction LLC, 1:20cv509; Erwin v.
MBF Inspection Services, Inc., 2:20cv499; Brown v. Superior Energy Services, Inc., 2:20cv489;
Kerr v. K. Allred Oilfield Services LLC, 2:20cv477; Johnson v. Molina Healthcare Inc.,
1:20cv365; Hembree v. 3-D Oil Field Services & Rental LLC, 2:20cv343; Reyes et al. v. New
Mexico Administrative Office of the District Attorneys et al., 1:20cv330.


                                               13
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 14 of 20




               *973 Nov. 19, 2019)(identifying the three District of New Mexico
               vacancies as “judicial emergencies”).

Great Divide Wind Farm 2 LLC v. Aguilar, 426 F. Supp. 3d 949, 972–73 (D.N.M. 2019).

Already dealing with a “saturated” docket, the District of New Mexico – like others across the

nation – has had to deal with the added burdens and complications caused by the COVID-19

pandemic. See Administrative Order 20-MC-00004-9 (continuing all civil and criminal jury

trials scheduled to commence on or before April 10, 2020); Administrative order 20-MC-00004-

15 (limiting entry into the courthouse, and continuing all civil and criminal jury trials scheduled

to commence through May 1, 2020); Administrative Order 20-MC-00004-17 (further continuing

civil and criminal trials); Supplemental Administrative Order 20-MC-00004-19 (further

continuing civil and criminal trials scheduled through July 6, 2020); Supplemental

Administrative order 20-MC-00004-27 (further continuing civil and criminal trials scheduled

through July 31, 2020); Superseding Administrative Order 20-MC-00004-39 (further continuing

civil and criminal trials scheduled through January 4, 2021); Superseding Administrative Order

20-MC-00004-49 (further continuing civil and criminal trials scheduled through January 31,

2021); Superseding Administrative Order 21-MC-00004-04 (further continuing civil and

criminal trials scheduled through February 28, 2021). It is reasonable to expect additional such

orders and the further delay of trials and other matters until the COVID-19 pandemic is under

control, all of which is likely to further strain the District’s limited resources.      Given the

foregoing, it is simply not in the interest of judicial efficiency for the District of New Mexico to

conditionally certify as a collective action a case that is predominantly Texan in nature and that

will likely be subject to a Motion to Transfer to Texas under 28 U.S.C. § 1404(a).

       Moreover, “[w]hile district courts are authorized to send notice to potential class

members in a collective action brought pursuant to § 216(b), this authority must be exercised

                                                14
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 15 of 20




with discretion and only in appropriate cases.” Karch v. City of Albuquerque, No. CIV-05-620,

2006 WL 8444113, at *2 (D.N.M. May 8, 2006) (emphasis added) (citing Haynes v. Singer Co.,

Inc., 696 F.2d 884, 886 (11th Cir. 1983)). In Karch, the District of New Mexico (Judge Armijo)

denied conditional certification precisely because it would “not be an efficient means of

resolving the parties’ dispute.” Id., at *6. As Judge Armijo explained, resolving the FLSA

claims “would need to be determined on a job-by-job, or more likely, an employee-by-employee

basis” which she noted would be “an extremely individual and fact-intensive inquiry.” Id.

       The same is true here. As illustrated by the parties briefing and the Court’s analysis and

granting in part Powersat’s summary judgment motion, a determination of any entitlement to

overtime pay does not depend on resolution of some common fact.             Rather, every Field

Technician’s FLSA overtime claim would require an individualized, manual analysis of that

Field Service Technician’s job tickets, allowing a manual analysis – for each day worked – of the

compensable work time versus non-compensable personal time, followed by a manual

calculation of compensable time for corresponding workweeks. See Snead Affidavit [Doc. 43-

1], ¶¶ 10-19. Here, where Plaintiffs will not rely on common evidence, certification will not

create any judicial efficiencies. See Trinh v. JP Morgan Chase & Co., No. 07-1666, 2008 WL

1860161, at *4 (Apr. 22, 2008) (holding it completely appropriate to consider the necessity of

individualized inquiries at the conditional certification stage because “[r]ecognizing that

Plaintiffs have not shown that they plan to rely on common evidence does not equal a

determination on the merits,” and thus courts should “examin[e] the legal backdrop and type of

evidence required to prove plaintiffs’ claims”); Trinh, 2008 WL 1860161, at *3-5 (considering

“the extent to which the members of the proposed action will rely on common evidence”).




                                               15
      Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 16 of 20




        The individualized nature of the inquiries needed just to establish that Powersat’s Field

Service Technicians did not work in excess of forty (40) hours during any workweek will require

individualized discovery (both written and depositions) of each plaintiff.             Such issues will

completely dominate the litigation. The litigation will not proceed as a collective action with

collective proof, but a series of individual lawsuits cobbled together.              In these instances,

collective treatment is inefficient and should be denied. E.g., Castle v. Wells Fargo Fin., Inc.,

No. 06-4347, 2008 WL 495705, at *1, 5 (N.D. Cal. Feb. 20, 2008) (denying conditional

certification because “[r]esolution of plaintiffs’ claims would require individualized

determinations, and would necessitate testimony from individual employees and their

supervisors”); Sheffield v. Orius Corp., 211 F.R.D. 411, 413 (D. Or. 2002) (“[a collective] action

dominated by issues particular to individual plaintiffs can not be administered efficiently”).

Conditional certification and issuance of notice will simply not speed resolution of this case.

Brown v. Barnes and Noble, Inc., No. 1:16-cv-07333, 2018 WL 3105068, at *19 (S.D.N.Y. June

25, 2018) (“[T]he solicitation of additional opt-ins will raise more questions and prolong the

resolution of this case – not lead to just and economic resolution.”).

        Just as Judge Armijo did under similar circumstances in Karch, this Court should

determine that a collective action would not be an efficient means of resolving the parties’

dispute and deny conditional certification.

IV.     PLAINTIFFS’ PROPOSED                  NOTICE      IS   IMPROPER/INSUFFICIENT                 IN
        SEVERAL RESPECTS.

        While conditional certification should be denied in its entirety for the reasons stated in

Sections I-III, deficiencies with Plaintiffs’ proposed Notice [Doc. 52-4] and Order [Doc. 52-5]

further highlight that this case is not appropriate for conditional certification.




                                                  16
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 17 of 20




        First, the proposed class definition highlights one of the many problems with Plaintiff’s

proposal. That definition (Amended Motion [Doc. 52], p. 2) appears in both the Notice and

Order: “All Field Technicians employed by Powersat Communications (USA) LP and/or

Powersat Communications (USA) GP LTD, anywhere in the United States, at any time from

May 20, 2017 through the final disposition of this matter who received a salary and/or a day-rate

and no overtime compensation.” On its face, the proposed class is unworkable because it is not

limited to Field Technicians who worked more than forty (40) hours during a workweek without

overtime compensation. If the Court were to conditionally certify the class proposed by Plaintiff,

it would be certifying a class that includes members who do not have plausible claims under the

FLSA. This issue appears again in Section 1 of the proposed Notice, where the same class is

identified.

        Second, even if this faulty class definition is used, Section 1 of the Notice (or any FLSA

conditional certification notice) should state upfront that “Powersat denies that it violated the

FLSA. This notice is for the sole purpose of determining the identity of those persons who wish

to be involved in this lawsuit. The Court has not yet determined whether Plaintiff or Powersat is

right.” This District has previously found such language to be warranted. Felps v. Mewbourne

Oil Co., Inc., No. 18-811, 2020 WL 2520136, at *7 (D.N.M. May 18, 2020).

        Third, footnote 1 of the proposed Notice [Doc. 52-4, p. 1] suggests that the deadline to

file a consent form “will be three years back from the date the Court enters an order approving

this Notice.” This makes no sense and directly conflicts with Plaintiffs’ proposed Order, which

gives Putative Class Members 90 days from Notice being send to return consent forms. See

proposed Order [Doc. 52-5 at p. 2].




                                                17
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 18 of 20




       Fourth, Section 2 of the Notice says that “Plaintiff alleges Powersat misclassified him as

exempt from overtime…” While this is certainly the beginnings of the type of allegation that

would normally be required to support a motion for conditional certification, the issue here is

that this is not an allegation in this case. That is, Plaintiffs do not allege that they were

misclassified (or even classified, for that matter) as an exempt employee in their Amended

Complaint, Motion, or Affidavits. Had they done so, the parties could have at least addressed the

unsupported assertion. This, however, appears to be a holdover from some other proposed FLSA

Notice that has no application to this case.

       Fifth, Section 2 also references that Plaintiffs are seeking overtime pay “[i]n addition to

unpaid back wages….”7 Again, while the allegations in Plaintiffs’ Complaint and Amended

Motion for Conditional Certification are admittedly sparse, there is no claim in this case that

Plaintiffs are owed unpaid back wages in addition to unpaid overtime. Their sole claim is that

they are owed unpaid overtime.

       Sixth, Section 5 of the Notice suggests that If Plaintiffs lose, they “will not have to pay

anything either.”8 This is simply incorrect. As this District has noted, opt-in plaintiffs are like

any other litigation plaintiffs – if they lose, they could be responsible for paying Powersat’s court

costs and expenses. Accordingly, as this District has previously ordered, the Notice should

indicate: “If Plaintiffs lose, they could be responsible for paying court costs and expenses.”

Valencia v. Armada Skilled Home Care of NM, LLC, 18cv1071, 2020 WL 2768977, at *3

(D.N.M. May 28, 2020) (ordering such language to be included in Notice).



7
 This issue also appears in in Section 7 [Doc. 52-4 at p. 4] and in Paragraph 1 of the proposed
Consent Form [Doc. 52-4 at p. 6].
8
  Section 7 likewise suggests that “In no event will any Field Technician who opts-in owe any
fees or costs…” [Doc. 52-4 at 4] (emphasis in original).

                                                 18
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 19 of 20




       Seventh, Section 8 of the Notice includes contact information only for Plaintiffs’ counsel

(i.e., no contact information for Powersat’s counsel) and, further, affirmatively prohibits putative

class members – including those that choose not to opt in - from contacting Powersat’s counsel.

There is no basis for designating Plaintiffs’ counsel as the sole contact point for putative class

members who have not designated Plaintiffs’ counsel as a representative.            See Belcher v.

Shoney’s, Inc., 927 F.Supp. 249, 254-55 (M.D. Tenn. 1996) (listing counsel for the employer in

the Notice). Moreover, this restriction improperly infringes on Powersat’s First Amendment

rights and creates a massive burden, as some of the putative class members are now Field

Managers and have been working with Powersat’s counsel regarding the issues in this case.

Indeed, Powersat’s summary judgment motion includes an affidavit from a former Field Service

Technician. Powersat must be free to communicate with its unrepresented employees.

       Eighth, the Consent Form itself suggests that putative class members can opt in only by

designating Plaintiffs’ counsel as their attorneys, allowing Plaintiffs’ counsel to solely manage

the litigation, and even allowing Plaintiffs’ attorneys to use the consent in any future re-filing of

the claim or in any separate lawsuit or arbitration. See Consent [Doc. 52-4 at p. 6, ¶¶ 3-5].

These requirements, of course, are not FLSA requirements and, moreover, are entirely

inconsistent with the provision in Section 7 of the Notice that an opt-in plaintiff “may choose to

hire your own attorney, or you may agree to be represented by Plaintiff’s attorneys.” Despite the

Notice correctly giving putative class members the option of representation, the Consent Form

purports to eliminate the choice of counsel and surreptitiously grant Plaintiff’s counsel vast

representative rights over any opt-in plaintiff.      Paragraphs 3-5 of the Consent form are

inappropriate and should be eliminated.

       While there are numerous bases to properly deny conditional certification, if the Court



                                                 19
     Case 2:20-cv-00486-KRS-GJF Document 55 Filed 04/27/21 Page 20 of 20




were to conditionally certify this matter as a collective action under the FLSA, the Notice,

Consent, and Order would need multiple revisions, as discussed above.

                                        CONCLUSION

        WHEREFORE, for the foregoing reasons, Powersat respectfully requests that this Court

deny Plaintiffs’ Motion for Conditional Class Certification, and grant any other and further relief

as this Court deems just and proper.

                                       MODRALL SPERLING ROEHL HARRIS
                                         & SISK, P.A.

                                       By:/s/ Tomas J. Garcia
                                         Alex C. Walker
                                         Nathan T. Neiman
                                         Tomas J. Garcia
                                         Attorneys for Defendants
                                         500 Fourth Street NW, Suite 1000
                                         Albuquerque, New Mexico 87102
                                         Telephone: 505.848.1800
                                         alex.walker@modrall.com
                                         nathan.neiman@modrall.com
                                         tomas.garcia@modrall.com


                                CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that on this 27th day of April, 2021, we filed the foregoing
electronically through the CM/ECF system, which caused all parties or counsel to be served by
electronic means, as more fully reflected in the Notice of Electronic Filing.


MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Tomas J. Garcia
   Tomas J. Garcia




W3785827.DOCX




                                                20
